REPUBLIQUE DEMOCRATIQUE DU CONGO

Ministère de l'Environnement,
Conservation de la Nature et Tourisme

SI

ORCO

Société Industrielle
et Forestière du Congo

CLAUSE SOCIALE

SSA BOLOBO MUSHIE

GA 018/00 (Bloc K3)

Groupement Batende

ANNEXES DU PLAN DE GESTION

Juillet 2001

COUVRANT LA PERIODE DE PREPARATION
DU PLAN D'AMENAGEMENT (4 ans)
POUR LA SSA Bolobo-Mushie

Page 1

Soctere INDUSTREEULE Entité administrative et coutumière
SIF/ORCO | SR ire

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES
DU CONTRAT DE CONCESSION. FORESTIERE

Entre :
Le

et ci-après dénommé(e) « le concessionnaire forestier », d'autre part ;

Etant préalablement entendu que :

La(les) communauté(s)  locale(s) et/ou le peuple autochtone,  TIENE

dont la(les) liste(s) des composantes est (sont) reprise(s) en Annexe 1 ;

Situé(e)(s) dans :
Le Groupement BATENDE............................... sk
le Secteur de MONGAMA.
le Territoire de  YUMBH+....
le District de PLATEAUX
la Province de  BANDUNDU.
en République Démocratique du Congo, représenté(e)(s) par :
Mr(s) / Mme(s) / Mile(s)

- MBIÈME NDELA, CHEF DE GROUPEMENT

- MBENGE OKUSA, CHEF DE TERRE NGO........................ :

- NKAMA LUC, CHEF DE TERRE KITABA.......................... :

- NKUMINGO FRANCOIS, CHEF DE TERRE MADIA ue ue sécu ses cannes conne sonne s 5
- BOKOTE MABANKOLE, CHEF DE TERRE KIBILI

- MWANIA LIBATA MUFULU, CHEF DE TERRE BIKAKA Il

- LEBATA MBAKA HENOC, CHEF DE TERRE BIKAKA |... À

- NKELE NGVE, CHEF DE TERRE KINGWE

- LOKWA SEKIWA, SECRETAIRE CLS

- BOMPEF AEPHONSE, PRESIDENT CLG
MOWENL ESEKX

et ci-après dénommé(e)(s) « la(les) communauté(s) locale(s) » et/ou «le peuple
autochtone », d'une part ;

la Société d'Exploitation Forestière SIFORCO (Société Forestière Industrielle du
Congo) immatriculé(e) au registre de commerce sous le numéro Kinshasa 5046, ayant
son siège à Maluku BP 8434 KIN 1, quartier Mota Mbumbwa, commune de Maluku, ville
de Kinshasa, en République Démocratique du Congo et représenté(e) par Mr Dietel
HAAG Administrateur Directeur Générale de la Siforco.

la Société d'exploitation forestière est titulaire du titre forestier N°018/00 du 09/11/2000
jugé convertible en contrat de concession forestière, comme notifié par lettre

LEA

4
Ces in
TT DE |

Socrere Inpusrrreue Entité administrative et coutumière
s1F/ORCO A |

N°4844/CAB/MIN/ECN-T/15/JEB/2008 du 06 Octobre 2008 (Annexe 2) et couvrant une
superficie de 160 000 hectares ;

“ la(les) communauté(s) locale(s) et/ou le peuple autochtone est (sont) riverain(e)(s)
de la concession forestière concernée ;

“ Les forêts concédées sont situées à GROUPEMENT BATENDE et ont comme limites
issues de la GA :

Nord : par la route d'intérêt général, en partant du village Nkolo au bord du fleuve Congo,
passant par les villages : Ngenia, Kembeke, Ngania, Lonia jusqu'à Epokwankoso ;

Sud: par la route d'intérêt général en partant de la localité Busina jusqu'au village
lkulumaka, suivre la rivière Leboma jusqu'à son croisement avec le sentier Malebo, suivre le
chantier jusqu'à son croisement avec la rivière Lobini.

A l'Est : par la route d'intérêt général, en partant du village Epokwankoso jusqu'au village
Lobini jusqu’à son croisement avec la rivière Lekuru.

A l’Ouest : par la rivière Pansola, en partant de sa jonction avec le fleuve Congo, au village
Nkolo jusqu'à la source de l’une des branches de la rivière Letoko. Suivre ensuite la rivière
jusqu'à son croisement avec la route d'intérêt général, prendre la route jusqu'à la rivière
Gampoko en passant par les villages Ekanykale 1, Madya et Ndele. Suivre enfin la rivière
Gampoko jusqu’ à la source ay village Busine.

“ La susdite forêt fait partie de celles sur lesquelles la(les) communauté(s) locale(s) et/ou
le peuple autochtone jouissent de droits coutumiers ainsi qu’en atteste la carte en
Annexe 3 établie à la suite d’un zonage participatif ;

“ les limites de la partie de la concession forestière concernée par le présent contrat (cf.
article 2 ci-dessous) ont été fixées de commun accord entre parties, particulièrement
par rapport au(x) terroir(s) de la (des) communauté(s) locale(s) et/ou du peuple
autochtone et sont consignées dans le plan de gestion, et dans le plan d'aménagement
de la concession au moment de son approbation ;

* Mr ANTOINE ZOATOMBINA, Administrateur de Territoire, assiste à la signature du
présent accord en qualité de témoin et garant de la bonne application du présent contrat.

IL EST CONVENU CE QUI SUIT :
Chapitre 1° : Des dispositions générales

Article 1* :
Le présent accord constitue la clause sociale du cahier des charges du contrat
concession forestière.

Il a pour objet principal, conformément à l'article 13 de l'annexe 2 de l'arrêté n°
28/CAB/MIN/ECN-T/27/JEB/08 du 7 août 2008 fixant les modèles de contrat de concessio
d'exploitation des produits forestiers et de cahier des charges y afférent, d'organiser la mise
en œuvre des engagements du concessionnaire forestier relatifs à la réalisation des

Socrere Inousrreute Entité administrative et coutumière
sir/ORcO RER nn enr erenes

infrastructures socio-économiques et services sociaux au profit de la (des) communauté(s)
locale(s) et/ou du peuple autochtone.

Il vise aussi à régler les rapports entre les parties en ce qui concerne la gestion de la
concession forestière.

Articie 2 :

Pendant la période de préparation du plan d'aménagement, cet accord fait partie du
plan de gestion, annexé au cahier des charges, qui décrit l'ensemble des investissements et
des activités qui sont entreprises et réalisées par le concessionnaire pendant les quatre
premières années du contrat de concession, et se rapporte aux quatre premières assiettes
annuelles de coupe, conformément à l'article 1 de l’annexe1 de l'arrêté n° 28/CAB/MIN/ECN-
T/27/JEB/08 précité.

Lorsque le plan d'aménagement, annexé de son cahier des charges, est approuvé,
cet accord couvre alors une période de cinq années, comme l'indique l’article 17 de l'annexe
1 de l'arrêté n°28/CAB/MIN/ECN-T/27/JEB/08 précité, et se rapporte à un nouveau bloc de
cinq assiettes annuelles de coupes.

Article 3 :
Les parties peuvent de commun accord et moyennant un avenant, modifier une
quelconque clause du présent accord.

Chapitre 2 : Obligations des parties
Section 1ère : Obligations du concessionnaire forestier

Article 4 :

Les obligations spécifiques légales, telles que prescrites par l’article 89, Alinéa 3, point c, du
Code forestier, incombant au concessionnaire forestier en matière d'infrastructures
économiques et des services sociaux portent spécialement sur la construction,
l'aménagement des routes ; la réfection, l'équipement des installations hospitalières et
scolaires ; les faciliter en matière de transport des personnes et des biens. La liste des
infrastructures et des services sociaux financés par le Fonds de Développement résulte de
différentes réunions de concertation entre les deux parties (Annexe 4).

Dans ce cadre, le concessionnaire forestier s'engage à financier à travers le Fonds
de Développement (cf. article 11), au profit de la (des) communauté(s) locale(s) et/ou du

peuple autochtone, la réalisation des infrastructures socio-économiques financées par le
- fond de développement :

-__ Construction, aménagement des routes :

l L'estimation des couts de réfection/construction des routes et le type d’engins(}
CA affectés à ces travaux, sont détaillés en Annexe 5 de la clause sociale.

à Le cout de construction d'une route non latéritée est calculé à 10 000 USD par Km
O

Tronçon 1 de

Sociere Inpusrrreute Entité administrative et coutumière
sIF/ORCO | D

La carte provisoire en Annexe 8 intitulée «Surface forestière des entités
administratives et coutumières du secteur ............................... » reprend le
tronçon de route décidé ci-dessus.

Le coût estimatif des travaux : Nombre de km * coût du km

Construction ou Réfection des routes, équipement des installations
hospitalières et scolaires :

Localisation Type de! Surface Cout Nombre Cout total
prévue bâtiment au sol unitaire (en USD)
(USD)
Ecole 180 m? 50 958
Ecole 200 m° 53917
NGO et NGANIA Ecole 250 m°? 60 000 2] 120.000 US
Poste de santé | 100 m° 18 875
ILEBO MANGALA | Centre de santé | 200 m°? 37 750 1 37.750 US

Il est à noter que les couts estimés et présentés ici peuvent être soumis à un ajustement.
(augmentation des prix des matériaux sur le marché national ou international).

- Autres : Matériels (de construction, agricole, par la couture, capture d’eau ….):

: CONSTRUCTION D'UN PONT SUR LA RIVIERE LETOKO POUR UN MONTANT
DE 7.651 SUS.

La Pour les groupements dont l'exploitation n'a pas encore commencée, l'avance
10% peut permettre de financer le matériel souhaité ci-dessus.

Ÿ - Facilités en matière de transport des personnes et des biens :

SocrerE INDUSTRIELLE Entité administrative et coutumière
SIF/ORCO | ME

Article 5 :

Comme indiqué à l'article 3 de l'annexe 2 de l'arrêté n° 28/CAB/MIN/ECN-
T/27/JEB/08 précité, sont apportées en annexes ci-jointes des informations plus détaillées se
rapportant aux engagements prévus à l’article 4 du présent accord et concernant :

1) les plans et spécifications des infrastructures (plans des infrastructures en Annexe 6),

2) leur localisation et la désignation des bénéficiaires (Carte en Annexe 8);

3) les coûts estimatifs s'y rapportant (Devis en Annexe 5 et Annexe 6),

4) le chronogramme prévisionnel de réalisation des infrastructures et de fourniture

des services sera annexé à la suite des négociations ;

Les spécifications des réalisations prévues ont été fixées de commun accord entre les
représentants de la (des) communauté(s) locale(s) et/ou du peuple autochtone et les
représentants de l’entreprise d'exploitation forestière.

Concernant le choix du Maitre d'ouvrage des travaux, la désignation se fera après une
analyse technique, financière et de faisabilité, des offres, par toutes les parties et par
décision consensuelle.

En ce qui concerne les travaux de construction et d'aménagement des routes et pistes, il est
noté de manière indicative pour chaque tronçon concerné :

- le plan du tracé et le kilométrage qui lui correspond (voir en Annexe 8);

- la nature des travaux routiers à réaliser (ouverture, réhabilitation, etc.) ;

- les ouvrages d'art à installer (ponts, radiers,.….) ;

- les engins et le matériel à mobiliser pour la réalisation  (bulldozer, chargeuse,
niveleuse, camion benne, etc.) ;

- les temps d'utilisation à prévoir pour chaque engin et matériel ;

- les coûts d'utilisation correspondants par unité de temps.

Il est à noter, que les réalisations débuteront lors du démarrage l'exploitation et suivront le
rythme de la production.

Article 6 :
Les coûts d'entretien et de maintenance des infrastructures sont à considérer
spécialement dans la mesure où ils vont devoir s'appliquer bien au-delà de la période

d'exploitation des 4 ou 5 assiettes annuelles de coupe sur lesquelles sont prélevées les
ressources forestières et calculées les ristournes, destinées à financer la réalisation des
infrastructures socio-économiques au bénéfice de la (des) communauté(s) locale(s) et/ou du
peuple autochtone ayant(s) droit.

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est
assurée par le Fonds de Développement (cf. article 11), selon le mécanisme suivant :

- affectation, chaque année et quelle que soit la zone exploitée, de 10% du total def .
ristournes de manière à mutualiser les coûts récurrents se rapportant aux
infrastructures déjà réalisées sur l'ensemble de la concession ; un rogramme

4
»

infrastructures socio-économiques déjà réalisées au bénéfice de l'ensemble des

\ ge prévisionnel chiffré d'entretien et de maintenance, sur les 4 ou 5 années à venir, des

Soctere INPUSTRIELLE Entité administrative et coutumière
F
CTI :

communautés locales et/ou peuples autochtones riverains ayants droit sur la
concession forestière sera établi avec le comité local de gestion.

Sont donnés ci-après à titre indicatif des coûts d'entretien des infrastructures
réalisées :

-__ Couts d'entretien des routes par embauche d’un ou plusieurs cantonniers pour les
travaux d'entretien avec l'achat de matériel (pelles, brouettes, machettes...) = budget
de 500 USD par Km et par an;

o  Couts d'entretien mécanisé des routes = 1500 USD par km avec une rotation de 2
fois par an ;

o Couts d'entretien d'un bâtiment estimé sur la base d’un forfait de 2000 USD par

bâtiment/an.

Cependant le choix des mécanismes d’entretien et les décisions sont à la charge du
comité local de Gestion.

Si les frais d'entretien dépassent la provision réalisée pendant l'exploitation, Siforco ne
financera pas les frais supplémentaires.

Article 7 :

Certains coûts de fonctionnement des installations hospitalières et scolaires,
notamment les rémunérations des enseignants et des personnels de santé, sont du
ressort de l'Etat.

Si des retards venaient à être constatés dans le déploiement des personnels
administratifs, le Comité de Gestion Local, prévu à l’article 12 ci-dessous, peut, de manière
transitoire et en attendant que les agents désignés soient affectés, recruter localement
et financer sur les ressources du Fonds de Développement (cf. Article 11 ci-dessous), des
personnes aptes à remplir ces fonctions.

Article 8 :

Concernant les frais de fonctionnement autres que les rémunérations des personnels
d'éducation et de santé, c'est-à-dire les fournitures scolaires, les produits
pharmaceutiques, etc. le concessionnaire apporte sa contribution en finançant
gratuitement le transport depuis Kinshasa ou une autre ville plus proche.

Article 9 :
: À compétences égales, le concessionnaire forestier s'engage à recruter la main
d'œuvre de son entreprise au sein de la (des) communauté(s) locale(s) et/ou du peuple
# autochtone et si présence de poste(s) vacant(s).

Article 10 :
. Conformément à l’article 44 du code forestier, le concessionnaire forestier s'engage à
1 respecter l'exercice, par la(les) communauté(s) locale(s) et/ou le peuple autochtone des
droits d'usage traditionnels lui reconnus par la loi notamment :
- le prélèvement de bois de chauffe (non autorisé dans la zone en exploitation) ;

4 - la récolte des fruits sauvage et chenilles (non autorisé dans la zone en exploitation) ;
- la récolte des plantes médicinales (non autorisé dans la zone en exploitation) ;
Dee - la pratique de la chasse et de la pêche coutumières des espèces non protégées (non

autorisé dans la zone en exploitation)

Le Le concessionnaire forestier s'engage à faire mention des modalités d'exercice des

- droits définis à l’article 1èr ci-dessus dans le plan d'aménagement de la concession.
!
} À _$ :
4 Et F1Q ( | À

7

— Socrere INousrrreuLe Entité administrative et coutumière
SIFORCO! EUR oo o  nsiéssspemnsesersséonasbaceieé eo Ghnomrnnen

Article 11 :

Il est institué un fonds dénommé « Fonds de Développement » pour financer la

réalisation des infrastructures définies à l’article 4 ci-dessus ainsi que les dépenses prévues
aux articles 6 et 7.

Le Fonds de Développement est constitué du versement par le concessionnaire

d'une ristourne de deux à cinq dollars américains par mètre cube de bois d'œuvre prélevé

dai
le

vol
de
La

ns la concession forestière, selon le classement de l'essence concernée, publié dans
guide opérationnel de la Direction Inventaire et Aménagement Forestiers. Les
umes de bois considérés sont portés sur les déclarations trimestrielles de production
bois d'œuvre.

détermination des volumes et du montant par essence, en fonction des résultats

d'inventaires de sondage sur la surface forestière appartenant au groupement BATENDE

Se

cteur MONGAMA est précisée en Annexe 7 de cette clause.

Une catégorie « autres essences » est prévue avec une ristourne de 2 dollars/m, elle
concerne les essences non exploitées actuellement mais potentiellement utiles dans le futur.

Vu

la faible précision d'un inventaire de sondage, ce volume est donné uniquement à titre

indicatif et a pour seul objectif de calculer le 10% de préfinancement et d'établir une
première dimension de la contribution de SIFORCO au Fonds de développement

Le

montant réel affecté au fonds de développement dépend du volume prélevé dans la

concession au fur et à mesure de l'avancement de l'exploitation.
Une carte de la surface forestière du groupement BATENDE du Secteur MONGAMA, faisant

sui
An

te à l'identification des droits coutumiers établis selon un zonage participatif, est jointe en
nexe 8.

Toutefois, pour permettre le démarrage immédiat des travaux, le

concessionnaire forestier s'engage à dégager, à la signature du présent accord, un
préfinancement de 10% du coût total des travaux d'infrastructures  socio-
économiques présentés à l’article 4 ci-dessus, soit le montant de 15.775 $US. Ces 10%
constituent une avance sur les ristournes à verser sur les volumes de bois prélevés dans le
bloc d'exploitation considéré qui regroupe, selon les cas, 4 ou 5 assiettes annuelles de
coupe et sont remboursables à la fin de la période considérée.

Article 12 :

Le Fonds de Développement est géré par un Comité Local de Gestion (CLG)

composé d'un délégué du concessionnaire forestier et d'au moins cinq
représentants élus de la (des) communauté(s) locale(s) etou du peuple autochtone.

7

1AÉ

À oncessionnaire forestier accepte qu’un représentant de la société civile fasse partie du CLG

H co) en

ns

ee Article 13 :

É Outre un président désigné par les membres de la (des) communauté(s)
locale(s) et/ou du peuple autochtone et travaillant sous la supervision du chef de

communauté et/ou du peuple autochtone, le CLG comprend un trésorier, un secrétaire
rapporteur et plusieurs conseillers.

Sur demande de la (des) communauté(s) locale(s) et/ou du peuple autochtone, le
qualité d'observateur.

prise de décision dans le CLG se fait par consensus de tous les membres.

Dès sa mise en place, le CLG est installé officiellement par l'Administrateur de
rritoire.

vis

+

Y

Re AE

Secure movsrueus Entité administrative et coutumière
SIFORCO! D Lsissssanspmmmmennessss .s0gpmas ee s6ehb boom

Le PV d'installation di CLG est annexé au présent contrat, reprenant la liste des noms des
membres. (Annexe 9 Membres à identifier dans le formulaire Siforco pour le CLG et le CLS).

Le Comité local de Gestion ne pourra siéger qu'en présence de tous les membres. En cas
d'empêchement majeur d’un des membres, un suppléant pourra être désigné.

Le CLG se réunit en session ordinaire tous les 3 mois sur convocation de son Président.

Article 14 :

Le Fonds de Développement est consigné auprès du concessionnaire forestier ou
d'un tiers défini d'un commun accord par les parties, si d'autres facilités bancaires ne
sont pas disponibles.

Dans ce cas, celui-ci s'engage à rendre accessibles les ressources financières au
CLG, selon des modalités fixées de commun accord par les parties.

Notamment, les ressources financières sont gérées par le CLG. Le décaissement des fonds
se fait après apposition des signatures du président du CLG, du Trésorier, du délégué du
concessionnaire forestier et de la Direction de Siforco.

A l'issue des négociations, il en résulte que le groupement BATENDE approuve et souhaite
que le fonds de développement soit consigné auprès du concessionnaire forestier
SIFORCO.

OÙ, si, il souhaite faire appel à un Tiers ;

Les Tiers recevant le fonds de développement doivent présenter des garanties et des
facilités bancaires (la Rawbank, Biac, BCDC à Kinshasa seulement) pour le bon
déroulement des réalisations.
à
Section 2 : Obligations de la (des) communauté(s) locale(s) et/ou du peuple
autochtone

Article 15 :

La(les) communauté(s) locale(s) et/ou le peuple autochtone s'engagent à concourir à
la gestion durable de la concession forestière et à contribuer à la pleine et libre jouissance
par le concessionnaire de ses droits.

Article 16 :

La(les) communauté(s) locale(s) et/ou le peuple autochtone s'engagent à collaborer à
la lutte contre le braconnage et l'exploitation illégale dans la concession forestière et à
sensibiliser ses (leurs) membres à cette fin.

Article 17 :
La(les) communauté(s) locale(s) et/ou le peuple autochtone s'engagent à collaborer

avec le concessionnaire forestier pour maîtriser tout incendie survenu à l'intérieur de la forêt
concédée où dans une aire herbeuse attenante à ia susdite forêt.

prendre toute disposition appropriée pour que ses membres contribuent à la protection
du personnel et du patrimoine d'exploitation du concessionnaire forestier.

4 LT

Article 18 :
La(les) communauté(s) locale(s) et/ou le peuple autochtone s'engagent à
/
ÿ
# .

T ocnns thoveuvaus Entité administrative et coutumière
SIPORÇCO RE ZZ  ssssmmemmemanenssssnsasssssssnaananneananta
Tout préjudice subi du fait d'actes de violence ou de voies de fait sur le personnel du
concessionnaire forestier ou d'actes de vandalisme sur son patrimoine d'exploitation
perpétrés par un ou plusieurs membres de la (des) communauté(s) locale(s) et/ou du peuple

autochtone, entraîne réparation. Les dégats seront débités sur le fonds de développement
de la où des communauté(s) responsables.

Article 19 :

La(les) communauté(s) locale(s) et/ou le peuple autochtone s'engagent à collaborer
avec le concessionnaire forestier pour que les voies établies par ce dernier pour l'évacuation
de son bois ne soient pas utilisées par d'autres exploitants, sauf exercice d’un droit lié à une
servitude légale ou conventionnelle

De même, la communauté locale et/ou le peuple autochtone s'abstiennent de
favoriser l'accès à des fins illégales des susdites voies aux communautés et/ou peuples
autochtones non riverains de la concession forestière.

Chapitre 3 : Suivi de la mise en œuvre du présent contrat

Article 20 :
Aux fins d'assurer le suivi et l'évaluation de l'exécution des engagements pris en
vertu du présent contrat, il est institué un Comité Local de Suivi (CLS).

Article 21 :

Le CLS est présidé par l'Administrateur de Territoire ou son délégué et est composé
d'un délégué du concessionnaire forestier et d’au moins trois représentants élus de la
(des) communauté(s) locale(s) et/ou du peuple autochtone en dehors des membres du
CLG.

Les parties acceptent que l'ONG C.D.C COMITE DE DEVELOPPEMENT
COMMUNAUTAIRE, représentée par Mr / Mme / Mile YVES MOWENI siège en qualité de
membre effectif du CLS.

Le PV d'installation du CLS est annexé au présent contrat, reprenant la liste des noms des
membres. (Annexe 9 Membres à identifier dans le formulaire Siforco pour le CLG et le CLS).

Article 22 :

Le CLS examine le rapport trimestriel d'activités du CLG, particulièrement en ce qui
concerne la réalisation des infrastructures socio-économiques et le calendrier y afférent.

Il peut, en cas de besoin, entendre le président ou tout autre membre du CLG.
Il peut également faire appel à une expertise qualifiée pour l’éclairer sur toute question
inscrite à l’ordre du jour de sa réunion.

Article 23 :
Le CLS se réunit en session ordinaire tous les trois mois sur convocation de
 l'Administrateur de Territoire.

ei

Il peut aussi, à tout moment et selon le besoin, tenir une session
extraordinaire sur convocation de l’Administrateur de Territoire, à l'initiative de l’une des
parties au présent contrat.

Ses décisions sont prises par consensus et sont consignées dans un procès-verbal sign
par tous les membres présents.

Socrere InpusrrreutE Entité administrative et coutumière
SIF/ORCO | ere

Article 24 :

Il est versé aux membres du CLG et du CLS représentants de la communauté locale et/ou
du peuple autochtone un jeton de présence dont le taux est fixé de commun accord entre les
parties à 20 US $US par séance de travail.

Le calendrier d'intervention des membres du CLG et du CLS sera validé au préalable par
chacun des comités respectifs, avec le souci de ne pas dépasser annuellement la limite fixée
ci-après.

Les frais d'organisation des réunions des deux comités inclus les jetons de présence
sont prélevés sur le Fonds de Développement.

Il a été conclu d'un commun accord, que les frais des deux comités, sont évalués à 10% du
fonds de développement dont la répartition est la suivante : 6 % pour le CLG et 4 % pour le
CLS.

Toutefois, la somme totale des frais, couvrant les dépenses prévues aux alinéas ci-dessus,
peut-être majorée mais ne peut excéder 10% du financement total des travaux de réalisation
des infrastructures concernées par le présent accord.

Le montant sera précisé dans la planification budgétaire de la communauté locale du
Groupement BATENDE du secteur MONGAMA,

Chapitre 4 : Clauses diverses
Section 1 : Règlement des différends

Article 25 :

Tout litige ou contestation né de l'interprétation ou de l'exécution du présent accord
est, si possible, réglé à l'amiable entre les parties.

A défaut d'un arrangement, les parties s'engagent à soumettre le litige à la
commission de règlement des différends forestiers organisée par l'arrêté ministériel n°
103/CAB/MIN/ECN-T/JEB/09 du 16 juin 2009.

Au cas où le différend persiste, la partie non satisfaite peut saisir le tribunal
compétent de droit commun.

Article 26 :

Pour l'exécution du présent contrat, la(les) communauté(s) locale(s) et/ou le peuple
autochtone ont le droit de se faire assister par une personne physique ou une ONG de leur
choix.

Section 2 : Dispositions finales
Article 27 :

Le présent accord, qui produit ses effets à la date de sa signature par les parties et
l’'Administrateur de Territoire en tant que témoin et garant de la bonne application du présent

contrat, remplace et annule tout autre accord qui aurait existé entre les parties au présent

accord

Article 28 :

Le présent accord est établi en cinq (5) exemplaires originaux et remis à ghacune d
parties, à l’Administrateur de Territoire, à l'administration forestière provinciale et à
l'administration centrale des forêts pour son annexion au contrat de concession forestière.

Soctere INpusrRreuLE
er FORESTIERE
ou Congo

s1F/ORCO

Entité administrative et coutumière

Fait à YUMBI, le 18 Aout 2011

Pour le concessionnaire forestier

Nom

DIETER HAAG

Emmanuel ZOLA
MVIBUDULU

Titre

ADG

DIREX

re

Pour la(les) communauté(s) locale(s) et/ou le peuple autochtone

Nom Titre Signature
MBIEME  NDELE CHEF DE GR BATENDE TEE
MBENGE  OKUSA CHEF DE TERRE NGO AUS
NKAMA LUC CHEF DE TERRE KITABA def
BOKOTE  MABANKOLE CHEF DE TERRE KIBILI lEf
MWANIA  LIBATA MUFULU | CHEF DE TERRE BIKAKAII

LEBATA MBAKA ENOC

CHEF DE TERRE BIKAKA |

NKELE NGWE

CHEF DE TERRE KINGWE

NKUMINGO FRANCOIS

CHEF DE TERRE MADIA

BOMPEF+ MOWEN

PRESIDENT CLG

LOKWA  SEKIWA

SECRETAIRE CLS

il

Socrere InpusrreuLEe Entité administrative et coutumière
s1r/0 RCO | He ie

Pour l'administration forestière

Nom Titre signature

J.B. BATELAMA SUPERVISEUR ENV/YUMBI Tr

Pour la société civile

Nom Titre Tampon et signature

BANGO  JULES PRESIDENT Fe

NKOKO JEAN VICE PRESIDENT He

Pour le Secteur MONGAMA : SO AP + AG ke Asp Seche

AS

Pour le District des Plateaux

ILUNGA NSELE

L'Administrateur du Territoir

Nom Titre Tampon et signature

ANTOINE ZOATOMBINA AT.

Ré :
Socxere Inousrereue . Entité administrative et coutumière
SIF/ORCO | See

LES AUTRES MEMBRES DES COMITES LOCAUX DE GESTION ET DE SUIVI
A NAARAN GO RIPE 1 des Pi Cte 2

2 HEVMABALI -TACANE Ch mn
S,BorRKA-NONGe- SEC

CtG PP
G NKUMbIÈME-NK es —"

FAKELE CAUEA citer STE

6) NU a nNEote Wekulie C LG FR
Joke Kw ska CLS ET

3) HU NADIA - nuguatite SEE,

7/ Nkoko Lino ANTONE CLS ce
Co MOWEN-ERAKA EC: LS.

TI RARIAA- je ÆeRe e Rs
TE) NGanreg plabto Etc SE --
Socxere Inousreeue Entité administrative et coutumière
S1F/ORCO EEE

Listes des Annexes :

Annexe 1 : Composantes de la (des) communauté(s) locale(s) concernée(s) par ce Cahier des
Charges provisoire

Annexe 2: Arrêté ministériel de notification de convertibilité n° N°4859/CAB/MIN/ECN-
T/15/JEB/2008 du 06 Octobre 2008

Annexe 3: Carte des territoires coutumiers de la (des) communauté(s) locale(s) (signée par
toutes les parties prenantes)

Annexe 4 : Compte rendu des réunions et courriers échangés dans ie cadre de la négociation
de l'accord portant clause sociale

Annexe 5 : Devis pour la construction des routes,
Annexe 6 : Plan et devis pour la construction des écoles et Dispensaires
Annexe 7 : Détermination des volumes par essence et des ristournes associées.

Annexe 8: Surface forestière des entités administratives et coutumières du secteur

Annexe 9 : PV d'installation des membres des Comités Locaux de Gestion et de Suivi
Membres à identifier dans le formulaire Siforco pour le CLG et le CLS

Annexe10 supp à intégrer : Budget prévisionnel du Fonds de Développement et
Chronogramme prévisionnel de réalisation des infrastructures

14
Soctere InpusrreuLe

SIF/ORCO | er

TERRITOIRE DE YUMBI / Gpt BATENDE

Cubage:

Fond de developpement calculé ($) 206 752
Investissements sociaux:

1 Grande Ecole à NGO 60.000

1 grande Ecole à NGANIA 60.000

1 Centre de santé à ILEBO MANGALA 37.750

Montant total des investissements sociaux 157 750
Avance sur les investissements (10 % des investissements)_ 15775

Coût d’entretien des infrastructures (10%) 20 675

Fonctionnement CLG et CLS (10 % du fonds local de développement) 20 675

Solde - 8100

Pour permettre le démarrage immédiat des travaux, la SIFORCO s'engage à

“ dégager, à la signature du présent accord, un préfinancement

de

10%

du coût

total des investissements, soit 15 775 $, comme l'indique le tableau ci-haut. Ce
montant constitue une avance sur les ristournes à verser sur les volumes de bois

prélevés dans le bloc d'exploitation considéré.

Fait à... YUMBI...... le...18 aout... 2011

PROCES-VERBAL D’INSTALLATION DU COMITE LOCAL DE
GESTION DU GROUPEMENT TIENE/BATENDE, SECTEUR DE
MONGA:

L’an deux mille onze, le dix-huitième jour du mois d’août, vers 09h30”.

Nous, Antoine ZOATOMBINA, officier de poli

e judiciaire à compétence générale et

Administrateur du Territoire de YUMBI, avons procédé à l’installation du comité local de

gestion du fonds de développement du Groupement
dans le Territoire de YUMBI, lequel sera généré par 1

Ce comité est donc composé de :

Président :
Secrétaire :
Trésorier

Conseillers :

MOWENI ESEKA
BOPAKA  NONGO
NKUMABALI JACQUES

- NKUMANGOTO ANDRE

- NGAMANGO MPETI JOSEPH
- NKELE SHIMITA

- NGAMISA OKADIO

- NKUMBIEME NKOSI

TIENE/BATENDE, Secteur MONGAMA
exploitation du bois SIFORCO.

- REPRESENTANT DU CONCESSIONNAIRE, A POURVOIR

Ce P.V d'installation que nous signons est sincère et véritable au jour, mois et an que dessus.

ANT

INE ZOATOMBINA
Administrateur du Territoire

PROCES-VERBAL D’INSTALLATION DU COMITE LOCAL DE SUIVI
DU GROUPEMENT TIENE / BATENDE, SECTEUR MONGAMA

L’an deux mille onze, le dix-huitième jour du mois d’août, vers 09h30”.

Nous, Antoine ZOATOMBINA, officier de police judiciaire à compétence générale et
Administrateur du Territoire de YUMBI, avons procédé à l’installation du comité local de suivi
de fonds de développement du Groupement TIENE/BATENDE, Secteur de MONGAMA dans le
Territoire de YUMBI, lequel sera généré par l’exploitation du bois de SIFORCO.

Ce comité est donc composé de :

Président : L’ADMINISTRATEUR DU TERRITOIRE DE YUMBI
Secrétaire : LOKWA SEKIWA

Conseillers : - NKUMADIA MUKWALIKA
- MABIALA  BOKIESE
- MOWENI  EKAKA
- NKOKO KIMBU
- REPRESENTANT DU CONCESSIONNAIRE, À POURVOIR
- ONG : CDC = COMITE DU DEVELOPPEMENT COMMUNAUTAIRE

Ce P.V d'installation que nous signons est sincère et véritable au jour, mois et an que dessus.

L’officier de Police Ji,
PAS

ANTOINE ZOATOMBINA
Administrateur du Territoire
RÉPUBLIQUE DÉMOCRATIQUE DU CONGO Kinshasa, le
Ministère de l'Environnement,
Conservation de ls Nature
et Tourisme

ICAB/MIN/ECN-T/15/JEB/2008

Le Ministre

À Monsieur l’Administrateur
Directeur Général de la SIFORCO
à Kinshasa/Maluku

Objet : Notification de la recommandation de la
Commission Interministérielle de Conversion
des Anciens Titres Forestiers
Votre requête n°108

Monsieur l’Administrateur Directeur Général,

A l'issue de ses travaux, La Commission interministérielle de conversion des anciens
titres forestiers a constaté que votre Garantie d’Approvisionnement n°018/00 du
09/11/2000, située dans Le Territoire de Bolobo, Province du Bandundu remplit Les
critères de convertibilité définis par Le Décret n°05/116 du 24 octobre 2005 fixant
les modalités de conversion des anciens titres forestiers en contrats de concession
forestière et portant extension du moratoire en matière d'octroi des titres
d'exploitation forestière tel que modifié et complété par le décret n°08/02 du 21
janvier 2008.

Par conséquent, votre titre est jugé convertible en contrat de concession
forestière.

Vous êtes invité, à dater de la réception de la présente, à vous mettre en contact
avec le Ministère de l'Environnement, Conservation de la Nature et Tourisme pour
Les prochaines étapes.

Vauillez agréer, Monsieur l’Administrateur Directeur Général, l'expression de ma
considération distinguée. qi

f}

José E.8, ENDUNDO /

Avenue Papa Neo (Ex-des Cliniques) n°13 Kinshasa/Gorbe
B.P. 123481 E-mail : rc_minev@pahoo.fr
REPUBLIQUE DEMOCRATIQUE DU CONGS
MINISTERE DES AFFAIRES FONCIERES, ENVIRONNEMENT

ET DEVELOPPEMENT TOURISTIQUE
LE MINISTRE

GARANTIE D'APPROVISIONNEMENT

y 0
CONVENTION N° 048 CAB/MIN/AFF-EDT/00 DU 0 9 NOY 2000
PORTANT OCTROI D'UNE GARANTIE D'APPROVISIONNEMENT EN MATIERE LIGNEUSE

ENTRE : LA REPUBLIQUE DEMOCRATIQUE DU CONGO
Représentée par le Ministre des Affaires Foncières, Environnement et Développement
Touristique.
Monsieur le Prof. Anatole BISHIKWABO CHUBAKA

Ci-après dénommé le Ministre

ET : SIFORCO

Représentée par Monsieur Frédéric FLASSE
Son Directeur-Gérant

Ci-après dénommé l'Exploitant
PRELIMINAIRE

Vu le Décret-loi Constitutionnel n° 008 du 27 mai 1997 relatif à l'organisation et à l'exercice
du pouvoir en République Démocratique du Congo tel que modifié et complété par le Décret-loi
Constitutionnel n° 074 du 25 mai 1998, le Décret-loi n° 122 du 21 septembre 1999 ;

Vu telle que modifiée à ce jour, l'Ordonnance n° 75-231 du 22 juillet 1975 fixant les
attributions du Département de l'Environnement, Conservation de la Nature et Tourisme :

Revu l'Ordonnace n° 77-022 du 22 février 1977 ;
Vu la loi foncière n° 73-021 du 20 juillet 1973 ;
Vu l'Ordonnance n° 79-244 du 16 octobre, spécialement en ses articles 3, 4 et7 ;

Vu le Décret n° 113 du 1° septembre 2000 portant nomination des Membres du
Gouvemement de Salut Publier  — »

-- -:- Vu la responsabilité du Ministré des Affaires Foncières,-Environnement et Développement
Touristique d'assurer la pérennité des ressources forestières, grâce à une saine gestion forestière,
Utilisant toutes méthodes, directives et mesures dans l'utilisation des ressources disponibles ;

Vu la nécessité de mettre en valeur les ressources forestières de l'Etat, pour soutenir une
activité économique prospère par l'expiration rationnelle, la transfonmation et-la-mise.en marche des
produit exploités ; 7 :

_e Vu la nécessité d'assurer 2 réxptitant à üi bbrotisionnement sûr etcontinu en maïërs :
*prémière pour son usirie-de transformation située-däns la localité de MALUKU, District : TSHANGU, -
Céramuñe : MALUKU, Provinée : KINSHASAr d'a capäcité annuelle prévüe de 60.000 m3. de
broduits finis, nécessitant un eppravisionnement ent grümes de 140.000 m3. -

Vu que l'Exploitant à répondu de façon satisfaisante aux critères et aux procédures de la
décision n° 002/CCE/DECNT/84,

LL A ETE ARRETE ET CONVENU CE QUI SUIT :

Article 1%:

Article 2

La garantie d'approvisionnement porte sur un volume annuel de 36.000 m3 de
grumes réparti comme suit :

ESSENCES VOLUME (m3)
Iroko 3.500
Tiama 2.300
Kosipo 2.200
Sapelli 6.500
Sipo 4.500
Wenge 7.000
Latandza 700
Bomanga 1.500
Bosse clair 3.500
Dibetou 1.000
Padouk 1.300
Tola 1.000
Tshitola 1.000
Total 36.000

:Ces bois seront prélevés dans une unité d'exploitation localisée comme suit :

Province : BANDUNDU District : des plateaux
Territoire : BOLOBO Localité : NKOLO
Lieu : NGANIA Superficie : 160.000 ha

Cette forêt ou portion de forêt est circonscrite dans les limites suivantes :

Au Nord : par la route d'intérêt général, en partant du village NKOLO au bord
du fleuve Congo, passant par les villages : NGENIA, KEMBEKE,
NGANIA, LONIA jusqu'à EPOKWANKOSO

Au Sud : par la route d'intérêt général-en partant de la localité BUSINA jusqu'au
village IKULUMAKA, suivre la rivière MAMBO jusqu'à sa jonction avec la
rivière-LEBOMA, de la rivière LEBOMA jusqu'à son crojsement avec le

7 sentier MALEBO, suivre le sentier jusqu'à son croisement avec la rivière

LOBINI. :

AlEst : par la route d'intérêt général, en partant du village EPOKWANKOSO
Jusqu'au village LOBINI; suivre la rivière LOBINI jusqu'à son croisement
avec la rivière LEKURU-

Atticle 4 :

Article

Article 6 :

-3-
-

A l'Ouest : par la rivière PANSOLA, en partant de sa jonction avec le fleuve
Congo, au village NKOLO jusqu'à sa source, tracer une ligne droite
jusqu'à la source de l'une des branches de la rivière LETOKO. Suivre
ensuite la rivière jusqu'à son croisement avec la route d'intérêt général,
prendre la route jusqu'à son croisement avec la rivière GAMPOKO
en passant par les villages : EKANYKALE I, MADYA et NDELE. Suivre
enfin la rivière GAMPOKO jusqu'à la source, au village BUSINA.

Les grumes ainsi récoltées devront être strictement utilisées pour leur transformation à
l'usine décrite Gi-dessus, ou dirigées à l'exportation suivant la réglementation en
vigueur.

Aussi, aucune grume ne pourra être vendue à des tiers, à moins d'autorisation écrite
du Ministère.

Le Ministère accordera à l'Exploitant les droits suivants sur son unité d'exploitation :

5.1. Le droit exclusif de récolter les arbres exploitables explicitement identifiés à
l'article premier

5.2. Le droit de construire les Infrastructures nécessaires exclusivement aux
exploitations forestières, sans préjudice des droits connus aux tiers ;

Les infrastructures routières construites par l'Exploitant sont propriétés de l'Etat à
la fin du contrat.

5.3. Le droit de flottage de radeaux et de navigation privée sur les cours d'eau et les
lacs, ainsi que le droit d'utiliser les routes publiques pour transporter, à titre privé,
des produits forestiers exploités ainsi que les produits de transformation.

En contre partie, l'Exploitant sera soumis, de façon inconditionnelle, aux obligations
Suivantes :

6.1. Maintenir en opération son usine de transformation au niveau d'opération prévu
dans.le contrat ;

6.2. Assurer la protection forestière de l'unité d'exploitation ;

6.3. Présenter dans les détails prévus toutes demandes annuelles de permis de coupe,
“tout rapport trimestriel et rapport après coupe, ou d'autres rapports prévus par la
réglementation en n vigueur; ;

- 64 Payer toutes les taxes et redévances forestières prévues par la réglementation en
- vigueur ; =

6.5. Informer le Ministère de tout changement d'adresse, de tout projet de transfert de
- location, d'échange; de donation, de fusion, de vente affectant la propriété:de
M usine de transformation, objet du contrat et d'en Gbtenir laratifiéation du Ministère :

66. Respecter af gieméntation sur l'exploitation, la commercialisation" a réxpdrtation ë
des produi Forestier ; :

-4-
6.7. Aviser le Ministère de tout changement dans la destination des grumes exploitées
et en obtenir l'autorisation du Ministère ;

6.8. Respecter toutes décisions prises par le Ministère en matière d'aménagement
forestier ;

6.9. Procéder à la récolte minimale de 10 m3 de bois à l'hectare sur les superficies
exploitables.

Article 7 : La présente convention est effective à la date de sa signature jusqu'au mois
d'Octobre 2025.

Article 8 : Le non respect des clauses de la convention par l'exploitant entraînera la résiliation
immédiate et automatique de la présente.

Fait à Kinshasa le Q Q NOÿ 2000

SIGNATAIRES AUTORISES
LE MINISTRE
Monsieur Frédéric FLASSE = Prof. Anatole BISHIKWABO CHUBAKA=
SIFORCO
B.P. 8434 Kinshasa 2
s f
L,
/2/D 2
$

Fait à six exemplaires

1. Exploitant

2. Cabinet du Ministre

3. Secrétaire Général à l'ECN

4, Direction de ta GFC

5. Gouverneur de Province _

6. Coordinateur Provincial de T'ECN ° =

Du Dev eurntr uv vriurpes_ ue vis UULE eva a rase

SIFORCO mai-11
Cahier de charge
Couts construction routes 2011

Machines GO, Lub, Pieces

721|D7H 44 100,00 €
723]D7H 39 700,00 €
727|D7H 39 300,00 €
813/966C 21 000,00 €
461/2638 30 000,00 €
299|Toyota 10 100,00 €

184 200,00 € $ 244 986,00

Amortissement

Amortissement/an

721|D7H 100 000,00 € | $ 133 000,00
723|D7H 100 000,00 € | $ 133 000,00
727|D7H 100 000,00 € | $ 133 000,00
L 813/966C 60 000,00 € | $ 79 800,00
46112638 10 000,00 € | $ 13 300,00
299|Toyota 10 000,00 € | $ 13 300,00
655/120G 50 000,00 € | $ 66 500,00
Personelle
25 Personnes 67 669,17€|$ 90 000,00
Autres frais de pers. 27 067,67€|$ 36 000,00
Total $ 942 886,00
Admin 40% S 282 865,80
Total $ 1225 751,80

Total/km $ 10 214,60

SIFORCO mai-11
Cahier de charge
Couts entretien routes - Devis 2011
Machines GO, Lub, Pieces
721|D7H 44 100,00 €
655]12G 27 900,00 €
299|Toyota 10 147,00 €
=
82147,00€|$ 112 541,39
Amortissement
Amortissement/ 6 mois
721/D7H 50 000,00 € | $ 68 500,00
655/12G 25 000,00 € | $ 34 250,00
299|Toyota 10 000,00 € | $ 13 700,00
un T7
Personnel
[5 Personnes | 13533,83€/|$ 18 541,35
Autres frais de pers. 6 766,92 € 1$ 9 270,68
Sous-Total $ 256 803,42
Admin 30% $ 77 041,03
[Total $ 333 844,45
$ 2 782,04
Total/km $ 2000

SIFORCO._Devis_infrastructures sociales_Mai 2011 Page 1

SIFORCO
Engengele Bumba Mai 11

DESIGNATION PRIX TOTAL

Semelle Fondation 3 600
Poteaux en" BA"
Ceinture en" BA"

Bois de coffrage et divers
Bois de Menuiserie
Mobilier

Pointes Ordinaires
Pointes à Béton
Pointes à Tôles

Tôles de Couverture

Accessoires et divers

Graves et Sables

SIFORCO

Engengele Bumba

DESIGNATION

SIFORCO_Devis_infrastructures sociales_Mai 2011

Mai 11

Semelle Fondation
Poteaux en" BA"

Bois de Charpente
Bois de coffrage et divers
Bois de Menuiserie
Mobilier

Pointes Ordinaires
Pointes à Béton
Pointes à Tôles

Tôles de Couverture

Accessoires et divers

Graves et Sables

165

Peinture
Chaux
Contre plaqué

350 kgs

Transports

Page 1
SIFORCO_Devis_infrastructures sociales_Mai 2011 Page 1

SIFORCO
Engengele Bumba Mai 11

DESIGNATION

Semelle Fondation
Poteaux en" BA"
Ceinture en “ BA"
Dalle Chappe
Enduits Crépis
Agglos

Fers à Béton

fil de recuit
59 kg 30 de 10

Bois de Charpente

Bois de coffrage et divers
Bois de Menuiserie
Mobilier

Pointes Ordinaires
Pointes à Béton
Pointes à Tôles

TSles de Couverture

Accessoires et divers

Graves et Sables

Contre plaqué

Transports

Eau

SIFORCO_Devis_infrastructures sociales_ Mai 2011 Page 1

SIFORCO
Engengele Bumba Mai 2011

DESIGNATION Dimension ou volume PRIX TOTAL

Semelle Fondation 4 000
Poteaux en" BA"

Ceinture en" BA"

Dalle Chappe

Enduits Crépis

Agglos

Fers à Béton
25 de 8
10 de 10

Bois de Charpente
Bois de coffrage et divers
Bois de Menuiserie
Mobilier

Pointes Ordinaires

ITies de Couverture

Accessoires et divers

Graves et Sables

Peinture
Chaux

Contre plaqué

Transports

Eau

Avance investissements)

Avance 10% CLG+CLS

Fait à YUMBI, le 18 aout 2011

Pour la communauté locale 7
C'AT À.

Fecpanigeut DOVE ZE

7 7j Fesioent Clé MISE

SECre taire CLG À
TRÈSORIER

TT vuvÉl, SECTEUR MONGAMA,
GROUPEMENT TIENE et
A CONCESSION SIFORCO K3

RP CONGO

Fonds Sa ÙTE

re

CONCESSION SIFORCO K3 ET

SheHeuide Orpbdinen SA PARTIE DE YUMBI

.
e

© chetiou de Secteur
©  chetieu de Terroir

= Rivière
CZ Limite Concession partie vumbi
CS premières années d'exploitation
fe. Fleuve Congo

3 rio ce vent

Lorn (P 1908 1 8 P 1211082)
« PNEUS

PROCES-VERBAL DE LA REUNION SUR LA NEGOCIATION ET LA

SIGNATURE DES CLAUSES SOCIALES, TENUE A YUMBI ENTRE LA

SIFORCO ET LES REPRESENTANTS DU GROUPEMENT BATENDE
SECTEUR MONGAMA DANS LE TERRITOIRE DE YUMBI

L’an deux mille onze, le dix-huitième jour du mois d’août, s’est tenue à YUMBI une réunion
portant sur la négociation et la signature de la clause sociale du cahier des charges du Groupement
Batende, Secteur Mongama dans le titre 018 et ce, conformément à l’arrêté 023.

A. Installation des CLG et CLS

Les comités locaux (CLG et CLS) démocratiquement élus par la population riveraine ont été
installés par l’ Administrateur du Territoire de YUMBI.

B. Résolutions prises

A l'issue de discussions, les parties en présence se sont convenues ce qui suit :

1. Les taux par essence conclus et exigés pour alimenter le fonds de développement sont repris
dans un tableau en annexe. Après s’être convenus sur ce tableau croisé, quatre groupes
d’essences se dégagent :

1% groupe: 5 dollars américains
22" groupe : 4 dollars américains
groupe : 3 dollars américains
groupe : 2 dollars américains

ème

gime

2. Les tableaux conçus comportent les volumes issus des sondages effectués par la Société et les

montants y afférents. Ils sont annexés aux contrats. FUN
Ils s’y dégagent un volume estimatif de 48.035 m° pour un montant théorique total de 11
206.752 SUS. 7

La clé de ventilation succincte est la suivante :

Fonctionnement :,20.675,2 $US
Frais d'entretien des infrastructures : * 20.672,2 $US
Avance / Préfinancement :_ 16.540,1 SUS

Réalisations sociales / Investissem. : 165.401 $US

3. Eu égard aux montants alloués au fonds de développement, les infrastructures soëio-économiques

présentées par les populations riveraines ont été validées. ,
4. Le Groupement concerné approuve et souhaite que les fonds de développement soient el
auprès du concessionnaire forestier SIFORCO.
5. Le choix des entrepreneurs de l’ouvrage : pont Letoko retenu est laissé à la compétence h j

du comité local de gestion et ce en rapport avec le budget disponibilisé dans le fonds de 1 1 d
éveloppement, soit un montant de 7.651 SUS. D

6. La désignation des entrepreneurs se fera après analyse technique, financière et de pe des

offres, par toutes les parties et la décision sera prise par consensus
( \ L

LT
pi

7. En vue de sauvegarder la faisabilité de l’intégralité des infrastructures retenues dans les clauses
sociales, la population riveraine demande a ce que la Société SIFORCO verse 4,87 % sur les
investissements des infrastructures en lieu et place de 10 % exiges par la loi,

8. La prise de décision dans le CLG et CLS se fait par consensus de tous les membres.
SIFORCO de son côté s’engage à rendre accessibles les ressources financières au CLG, selon des
modalités fixées de commun accord par les parties.

9. Les ressources financières sont gérées par le CLG. Le décaissement des fonds se fait après
apposition des signatures du président du CLG, du Trésorier, du délégué du concessionnaire
forestier et de la Direction de SIFORCO.

10. Les frais liés aux jetons de présence des membres des deux comités et ceux de fonctionnement
sont évalués à 10 % de fonds de développement. La répartition entre les comités est 6% pour le
CLG et 4 % pour le CLS.

11. Le taux de jetons de présence est fixé de commun accord entre les parties à 20 SUS par seance
de travail.

12. Les parties signataires se conviennent de travailler dans la paix et les conflits potentiels doivent
être réglés suivant l’esprit du code forestier et de l'arrêté 023.

En foi de quoi, nous dressons le présent procès-verbal conjointement signé par les parties en
présence.

Pour les autorités politico-administratives

1) Mr. ILUNGA NSELE, C.D.D.A

DEA
. ee,

Pour la Société civile :

1) BANGO JULES, PRESIDENT
2) NKOKO JEAN, V/PRESIDENT

Pour le Groupement :

1) MBIEME NDELA, CHEF DE GROUPEMENT HR
Pour les Chefs de Terre :

D

2)

3)

4)

5)

6)

7

8)

D)

MBENGE OKUSA, CHEF DE TERRENGO gt
À À rp)
NKAMA LUC, CHEF DE TERRE KITABA = Ri]
NKUMIMGO FRANCOIS, CHEF DE TERRE MADIA 4
J
LT.
AE TA
BOKOTE MABANKOLE, CHEF DE TERRE KIBILI L
MWANIA LIBATA, CHEF DE TERRE BIKAKA II À
LA
LEBATA MBAKA ENOC, CHEF DE TERRE BIKAKAI 2
NKELE NGWE, CHEF DE TERRE KINGWE 22
MAYO NKOTA NDAVO, CHEF DE TERRE BOKUSU FOR

MPUU SIMON, CHEF DE TERRE MPOKO MBOLE  }7 CRE

Pour les comites locaux CLG et CLS :
MOwEnN) ESEK4 Present CLE MHZ
Seruheure CLS LekWA Se RER Ve

Conseil CLE NOAMANGE ME

TRELRER CLEA NkumMagni
3ec.

dep ee,

JPA qe,

BOPAKA-NONGO .CLG p. ;
